           Case 2:20-cv-00536-RAJ-MLP Document 44 Filed 08/13/20 Page 1 of 1



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   BRANDON T. GATES,
 9                           Plaintiff,              Case No. C20-536-RAJ-MLP

10         v.                                        ORDER DENYING MOTION FOR
                                                     TEMPORARY RESTRAINING
11                                                   ORDER
     JOSE BRIONES, et al.,
12
                             Defendants.
13

14         Having reviewed the Report and Recommendation of the Honorable Michelle L.
15   Peterson, United States Magistrate Judge, any objections or responses to that, and the
     remaining record, the Court finds and ORDERS:
16
           (1)    The Court ADOPTS the Report and Recommendation.
17
           (2)    Plaintiff’s motion for a temporary restraining order (dkt. # 16) is DENIED.
18         (3)    The Clerk is directed to send copies of this Order to the parties and to Judge
19   Peterson.
           Dated this 13th day of August, 2020.
20

21

22
                                                     A
                                                     The Honorable Richard A. Jones
23                                                   United States District Judge



     ORDER DENYING MOTION FOR TEMPORARY
     RESTRAINING ORDER - 1
